DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 15DEC2021 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every drawings objections previously set forth in the Non-Final Office Action mailed 15SEPT2021.
Applicant's arguments filed 15DEC2021 have been fully considered but they are not persuasive.
Regarding KUJAWA, the Applicant argues that a narrow aperture is unlikely to be desired. It is noted that the term “narrow” is nowhere to be found in the instant specification including a definition of the relative term “narrow” nor is it found in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally the term “wide” is nowhere to be found in KUJAWA to describe the overflow means of Fig. 1 #5.
Furthermore, KUJAWA teaches the structure of the claims, which are capable of Applicant’s intended use, and is rejected as being anticipated under 35 USC 102(a)(1).
Regarding claim 2, the claim term “separation compound” is not a structure- it is a material worked upon. Additionally, the inlet #3 is capable of Applicant’s intended use. Applicant’s arguments regarding a leak do not make sense and provides no factual basis. The claim sets forth a method and/or the material worked on as an intended use In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Regarding claim 4 (now incorporated into claim 1), the claimed limitation is “the weir includes a conical shaped plate having an aperture at the peak of the conical shaped plate.” KUJAWA teaches a weir (“overflow means”, Fig. 1 #5) including a conical shaped plate (bottom wall of weir) having an aperture at its peak (see also annotated Fig. 1 below). Note that the claims do not exclude a cylindrical wall.
Further arguments regarding the intended use are unpersuasive. Froth and oil are not structure- they are a method of use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 6,8, the claims require “the cleaning unit includes a heating element” and “the inlet for receiving water includes a heating unit”. That is the only structure required. As stated above, limitations from the specification are not read into the claims. The arguments are not commensurate with the claim scope. The claims do not even require a certain amount of fluid, temperature or energy and thus the heater of CHEN is capable of Applicant’s intended use. As long as there is a reason to combine or modify prior art references teaching the structure of the claims, then the claims are unpatentable as being obvious over the cited art. All that is required is a heating element. The heating element of CHEN can be easily combined 
Regarding claim 10, the claims require “a paddle of the impeller is shaped to rotate proximate to the inclined surface.” A paddle next to the inclined bottom surface is the only structure; the actual shape is not specified in the claims. As stated above, limitations from the specification are not read into the claims. KUJAWA teaches a “paddle” (Fig. 1 #21) proximate the bottom surface. CHEN teaches an inclined bottom surface (Fig. 1 #2) having an aperture (Fig. 1 #3) and further teaches paddles (Fig. 1 #9). The combined references teach and/or suggest “a paddle of the impeller is shaped to rotate proximate to the inclined surface.” The combination is obvious as suggesting a paddle that stirs the fluid and pushes material towards its bottom outlet.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,5,7,12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KUJAWA (US 20100059415).
Regarding claim 1, KUJAWA teaches a froth flotation apparatus (title, Figs.) including a system comprising:
Annotated Fig. 1

    PNG
    media_image1.png
    1376
    1128
    media_image1.png
    Greyscale

a cleaning unit (Fig. 1 #2) capable of receiving oil impregnated sand (par. [0001]) including:

an aperture (Annotated Fig. 1) in the base of the cleaning unit capable of discharging the treated sand; and
an oil outlet (Annotated Fig. 1) adjacent to a top of the cleaning unit capable of discharging the separated oil,
the cleaning unit includes an oil trap (top of tank), in which is located the oil outlet;
said oil trap including a weir (“overflow means”, Fig. 1 #5; par. [0032]) forming a base of the oil trap;
wherein the oil trap is capable of trapping separated oil entering the weir so as to prevent the oil from returning to the chamber; and,
the weir includes a conical shaped plate having an aperture at the peak of the conical shaped plate for receiving the separated oil (annotated Fig. 1).
Regarding claim 2, KUJAWA teaches an inlet (Annotated Fig. 1; Fig. 1 #3).
Note that the limitation “separation compound” sets forth a method and/or the material worked on as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Regarding claim 5, KUJAWA teaches an inlet (Annotated Fig. 1; Fig. 1 #3) and an outlet (Fig. 1 #26).
Regarding claim 7, KUJAWA teaches the fluid inlet (at the top) includes an eductor (Annotated Fig. 1).
Regarding claim 12, KUJAWA teaches the chamber is elongate and arranged vertically (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 6,8-10 are rejected under 35 U.S.C. 103 as being unpatentable over KUJAWA (US 20100059415) in view of CHEN (CN 205412788).
Regarding claims 6,8, KUJAWA does not teach a heater. However, CHEN teaches a similar device including a heating agitating unit for kitchen garbage water oil separating (title, Figs. see translation) including e.g. heating coils, which improve the separation efficiency of oil water and debris (P3/L2).
Further note that placement of the heating element (whether on/in the tank or in the inlet) is an obvious engineering design choice that one having ordinary skill in the art can easily make, which serves the same purpose of heating fluids.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the device of KUJAWA with a heating element/unit of CHEN in order to improve the separation efficiency via elevated temperatures. The references are combinable, because they are in the same technological environment of oil/water/sand separations. See MPEP 2141 III (A) and (G).
Regarding claim 9, KUJAWA does not teach the base of the cleaning unit includes an inclined surface. However, CHEN teaches a similar device including a heating agitating unit for kitchen garbage water oil separating (title, Figs. see translation) including a base having an inclined surface (Fig. 1 #2) or cone having an 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the device of KUJAWA with a cone base having an inclined surface leading to an aperture of CHEN in order to allow material to flow easily toward the outlet at the bottom as is known in the art. The references are combinable, because they are in the same technological environment of oil/water/sand separations. See MPEP 2141 III (A) and (G).
Regarding claim 10, KUJAWA teaches a paddle of the impeller (Fig. 1 #21) is shaped to rotate proximate the bottom surface (Fig. 1 #23), which in combination with CHEN may be inclined and capable of directing the sand towards the aperture.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over KUJAWA (US 20100059415) in view of PALMER (US 20050194322).
Regarding claim 11, KUJAWA does not teach a cage. However, PALMER teaches an apparatus for separating solids from drilling slurry (title, Figs.) including a cage or frame for transporting the separation apparatus to remote work sites (par. [0072]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the device of KUJAWA to include a cage as taught by PALMER in order to allow transportation of the device as is known in the art. The references are combinable, because they are in the same technological environment of separations. See MPEP 2141 III (A) and (G).
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777